     Case 3:19-cv-00366-AJB-AHG Document 15 Filed 08/08/19 PageID.192 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE TRANSFER OF CASES FROM                   ORDER OF TRANSFER
      MAGISTRATE JUDGE NITA L.
12
      STORMES TO MAGISTRATE
13    JUDGE ALLISON H. GODDARD
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from
18   the calendar of the Honorable Nita L. Stormes, to the calendar of the Honorable Allison
19   H. Goddard for all further proceedings. All pending dates including discovery deadlines,
20   hearings, and conferences before Magistrate Judge Stormes, if any, remain unchanged
21   until further order and are now SET before Magistrate Allison H. Goddard. Any dates
22   set before any district judge remain unchanged.
23
24   Case No.                       Title
25   3:17-cv-01230-BAS-NLS          Ramirez et al v. Zimmerman et al
26   3:18-cv-01921-CAB-NLS          Cole v. BMW of North America, LLC et al
27   3:19-cv-00036-WQH-NLS          Newman et al v. Berryhill et al
28   3:19-cv-00068-GPC-NLS          Noriega v. Loews Hotels Holding Corporation et al

                                                 1
     Case 3:19-cv-00366-AJB-AHG Document 15 Filed 08/08/19 PageID.193 Page 2 of 5


 1   3:19-cv-00366-AJB-NLS        Stark et al v. Stall
 2   3:19-cv-00755-MMA-NLS        Acuna Adams v. Systematic National Collections, Inc.
 3   3:19-cv-00973-W-NLS          Hanna v. FCA US LLC et al
 4   3:19-cv-01022-AJB-NLS        Bolden v. Peraza et al
 5   3:19-cv-01145-WQH-NLS        Gastelum v. Greens Inv 1 LLC
 6   3:19-cv-01173-CAB-NLS        Great American Insurance Company v. Vasquez
 7                                Marshall
 8   3:19-cv-01320-BAS-NLS        Conyers et al
 9   3:19-cv-01425-BAS-NLS        Langer v. Kushnir et al
10   3:19-cv-01467-JM-NLS         Langer v. Neglia et al
11   3:2014-cv-02642-L-NLS        Schutza v. Bob Stall Chevrolet et al
12   3:2014-cv-02911-BEN-NLS      Torbert v. Gore et al
13   3:2015-cv-00713-JLS-NLS      J&J Sports Productions, Inc. v. Mund et al
14   3:2015-cv-01530-CAB-NLS      Gonzales et al v. Organogenesis, Inc. et al
15   3:2016-cv-01432-JLS-NLS      Frieri v. Sysco Corporation et al
16   3:2016-cv-01574-JAH-NLS      Whynaught v. Colvin
17   3:2016-cv-02161-W-NLS        Adams v. San Diego, County of et al
18   3:2016-cv-02558-L-NLS        Bodie v. Lyft, Inc.
19   3:2016-cv-02816-AJB-NLS      Moorer v. Stemgenex Medical Group, Inc. et al
20   3:2017-cv-00074-GPC-NLS      Bovensiep v. Dean Borders
21   3:2017-cv-00127-LAB-NLS      Dwayne Conyers v. Corporal Rodriguez et al
22   3:2017-cv-00867-WQH-NLS      Firooz v. Takata Corporation et al
23   3:2017-cv-01014-L-NLS        Apodaca et al v. Abrego et al
24   3:2017-cv-01182-W-NLS        Padilla v. Department of the Navy et al
25   3:2017-cv-01541-AJB-NLS      Melvin Anderson v. Daniel Paramo
26   3:2017-cv-01914-DMS-NLS      Ruiz v. Oliveira et al
27   3:2018-cv-00149-LAB-NLS      Mendoza v. Figueroa et al
28   3:2018-cv-00195-BEN-NLS      Langer v. Kiser et al

                                               2
     Case 3:19-cv-00366-AJB-AHG Document 15 Filed 08/08/19 PageID.194 Page 3 of 5


 1   3:2018-cv-00216-GPC-NLS      Harrington v. Equity Asset & Property Management, Inc.
 2   3:2018-cv-00528-L-NLS        Hollomon v. County of San Diego et al
 3   3:2018-cv-00674-JAH-NLS      Oliveira v. United States of America et al
 4   3:2018-cv-00699-WQH-NLS      AAdvanced Nursing and Home Health Services, Inc. v.
 5                                Sehr et al
 6   3:2018-cv-00779-WQH-NLS      Bennett v. The Board of Trustees of the California State
 7                                University et al
 8   3:2018-cv-01062-BAS-NLS      Pease v. Gore et al
 9   3:2018-cv-01116-DMS-NLS      Alvarez et al v. SiteOne Landscape Supply LLC et al
10   3:2018-cv-01470-GPC-NLS      Jones v. Internal Revenue Service et al
11   3:2018-cv-01590-AJB-NLS      Killeen v. Spencer
12   3:2018-cv-01896-AJB-NLS      Thomas Land & Development, LLC v. Vratsinas
13                                Construction Company et al
14   3:2018-cv-01922-DMS-NLS      Moreno v. Dash Lube et al
15   3:2018-cv-02000-AJB-NLS      Helix Environmental Planning, Inc. v. Helix
16                                Environmental and Strategic Solutions
17   3:2018-cv-02186-H-NLS        Singh v. Archambeault et al
18   3:2018-cv-02270-GPC-NLS      Burke v. Miracosta Community College District et al
19   3:2018-cv-02280-DMS-NLS      Pruco Life Insurance Company v. California Energy
20                                Development, Inc. et al
21   3:2018-cv-02358-JLS-NLS      Sor Technology, LLC v. MWR Life, LLC et al
22   3:2018-cv-02416-DMS-NLS      Saad Eddine v. Ow et al
23   3:2018-cv-02669-DMS-NLS      Robinson v. Montgomery et al
24   3:2018-cv-02765-BTM-NLS      Quintrall v. Ocwen Loan Servicing, LLC et al
25   3:2018-cv-02790-BAS-NLS      Safeco Insurance Company of America v.
26                                Ghaemmaghami
27   3:2018-cv-02809-BTM-NLS      Gutierrez v. Eli Lilly & Company et al
28   3:2018-cv-02829-BTM-NLS      Motlagh v. Qatar Airways, Q.C.S.C. et al

                                               3
     Case 3:19-cv-00366-AJB-AHG Document 15 Filed 08/08/19 PageID.195 Page 4 of 5


 1   3:2018-cv-02866-JLS-NLS      Fluordx LLC v. Quidel Corporation
 2   3:2019-cv-00014-JLS-NLS      Rossmann v. Wojcicki et al
 3   3:2019-cv-00044-L-NLS        Van Cleave v. Sunrise Senior Living Management, Inc.
 4                                et al
 5   3:2019-cv-00134-CAB-NLS      B & L Productions, Inc. et al v. 22nd District
 6                                Agricultural Association et al
 7   3:2019-cv-00360-CAB-NLS      Ganoe v. Berryhill
 8   3:2019-cv-00396-JLS-NLS      Langer v. HCP Medical Office Buildings II, LLC et al
 9   3:2019-cv-00410-DMS-NLS      Stein et al v. Farmers Insurance Company of Arizona
10                                et al
11   3:2019-cv-00421-GPC-NLS      Kramer et al v. Avis
12   3:2019-cv-00497-DMS-NLS      San Diego Unified Port District v. Board of Trustees of
13                                California State University et al
14   3:2019-cv-00538-JLS-NLS      Cordelia v. Sprint Corp et al
15   3:2019-cv-00543-MMA-NLS Spikes v. PGN198, Inc. et al
16   3:2019-cv-00568-DMS-NLS      Mr. Herbert Johnson v. Sgt. Jackson, et al
17   3:2019-cv-00600-CAB-NLS      Lewis v. Unknown Agents of the United States
18                                Department of Homeland Security
19   3:2019-cv-00627-DMS-NLS      Azar-Aziz v. Commissioner of Social Security
20   3:2019-cv-00664-BAS-NLS      Pinto v. CBE Group, Inc.
21   3:2019-cv-00671-GPC-NLS      Tuck v. American Accounts Advisors Inc. et al
22   3:2019-cv-00691-AJB-NLS      Williams et al v. Camden Old Creek et al
23   3:2019-cv-00730-W-NLS        Hurmiz v. Ow et al
24   3:2019-cv-00869-LAB-NLS      Escobedo v. Commissioner of Social Security
25   3:2019-cv-00885-DMS-NLS      Bray et al v. Lowe&#039;s Home Centers, LLC et al
26   3:2019-cv-00913-GPC-NLS      Powell v. Basto et al
27   3:2019-cv-00921-WQH-NLS      Scheuerman et al v. Ocwen Loan Servicing, LLC et al
28   3:2019-cv-00945-NLS          Bratton v. Commissioner of Social Security

                                              4
     Case 3:19-cv-00366-AJB-AHG Document 15 Filed 08/08/19 PageID.196 Page 5 of 5


 1   3:2019-cv-00960-H-NLS        Brooke v. HHLP San Diego Associates LLC
 2   3:2019-cv-00972-BEN-NLS      Eduard Wusthof Dreizackwerk KG v. Matthew Scott
 3                                Kriegsfeld
 4   3:2019-cv-00985-DMS-NLS      Hsueh et al v. Bankers Life and Casualty Company et al
 5   3:2019-cv-00993-AJB-NLS      Schutza v. Jadallah et al
 6   3:2019-cv-01008-WQH-NLS      Barclay v. Certain Underwriters at Lloyd&#039;s,
 7                                London
 8   3:2019-cv-01031-DMS-NLS      Ewing v. JS Holdings, LLC
 9   3:2019-cv-01033-LAB-NLS      Kimari v. Credence Resource Management, LLC
10   3:2019-cv-01079-LAB-NLS      Derr v. Ra Medical Systems, Inc. et al
11   3:2019-cv-01080-JM-NLS       Hernandez v. ABM Aviation, Inc. et al
12   3:2019-cv-01122-CAB-NLS      Schutza v. Jozu Investments, LLC et al
13   3:2019-cv-01235-LAB-NLS      Collier v. Eagle Recovery Associates, Inc.
14   3:2019-cv-01254-WQH-NLS      Lewis v. Khan
15   3:2019-cv-01385-AJB-NLS      Bumer v. Cellco Partnership et al
16   3:2019-cv-01386-WQH-NLS      Strojnik v. Prospect Hospitality, LP.
17   3:2019-cv-01412-H-NLS        Langer v. D & D Company Properties, LLC et al
18   3:2019-cv-01426-JLS-NLS      Guido v. Strategic Funding Source, Inc. et al
19   3:2019-cv-01433-JM-NLS       De La Fuente v. Padilla
20         IT IS SO ORDERED.
21
22   Dated: August 8, 2019
23
24
25
26
27
28

                                               5
